Citation Nr: 0603926	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right elbow 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 until he was discharged for unfitness for duty in 
September 1968.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  In 
April 2004, the Board remanded the case to provide the 
appellant notice of the Veterans Claims Assistance Act of 
2000 (VCAA) and to afford the RO the opportunity to initially 
review additional evidence that was submitted without waiver 
of such review.  In March 2005, the Board reopened the claim 
seeking service connection for a right elbow disability, and 
remanded the case for additional development.  


FINDINGS OF FACT

1.  On examination for induction, it was noted that the 
veteran had a valgus deformity of the right elbow secondary 
to an old fracture that was not considered disabling.  

2.  It is not shown that the pre-existing right elbow 
disability increased in severity during service (or as result 
of an event or injury therein).


CONCLUSION OF LAW

Service connection for a right elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1153, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was provided VCAA notice in an April 2004 letter 
and a November 2005 Supplemental Statement of the Case.  
Although he was provided full notice/information (including, 
at p. 3 of the April 2004 letter, to submit any evidence in 
his possession pertaining to the claim) subsequent to the 
determination on appeal, he is not prejudiced by any notice 
timing defect.  He was given ample time to respond.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the veteran has been obtained.  He has been afforded a VA 
examination.  The Board is satisfied that the RO has complied 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claim.  The veteran is not 
prejudiced by the Board's proceeding with appellate review of 
the merits of the claim at this time.  Mayfield, supra.

Factual Background

The veteran's service medical records include April 1968 
reports of medical history and examination on induction that 
showed that the veteran's right elbow had valgus deformity 
secondary to an old fracture, not considered disabling.  In 
July 1968, the veteran complained of swelling of the right 
arm with limited motion and reference was made to an 
inability to extend the left [presumably right] arm at the 
elbow.  It was noted that he had an apparent dislocation of 
one day's duration.  In July 1968, he was seen at an 
orthopedic clinic and two loose bodies in the joint with 
marked effusion were noted.  Range of motion was from 30 
degrees to 110 degrees.  On the following day he was admitted 
(apparently to a base hospital orthopedic ward).  Five days 
later, a history of right elbow injury at age 14 with a catch 
in the elbow since was noted.  The veteran stated that the 
arm was currently the same as before he entered service.  In 
September 1968, the veteran was discharged as unfit for 
service due to disability that preexisted service (loose 
bodies of right elbow and limitation of motion).

December 1975 records from Randolph Hospital show that the 
veteran had right elbow surgery.  It was noted he had an 
injury at age 14, and that he was told in service he had 
joint mice.  Currently, he complained of right elbow pain and 
occasional right hand numbness.  He reported that he used a 
heavy hammer at work.  Examination revealed painful but full 
range of right elbow motion.  There was no locking or 
crepitation.  The impressions were joint mice and chronic 
tendonitis of the right elbow.  The veteran underwent 
exploratory arthrotomy, at which time two joint mice were 
removed and the insertion of the extensor carpal radialis was 
partially divided.

A June 1982 VA examination report notes that the veteran was 
being treated for bursitis and arthritis of the right elbow.

Treatment notes from Orthopaedic Surgery Center show that the 
veteran underwent treatment in November 2000 for right elbow 
pain, lateral epicondylitis, severe osteoarthritis from old 
fracture, and a small foreign body.  The noted date of onset 
was reported to be an injury in the Army in 1969.

An affidavit from the veteran's parents received in December 
2000 relates that they visited him when he was hospitalized 
at a base hospital for right elbow problems after a training 
injury.  They indicated that his right elbow problem was not 
corrected in service, and that the elbow "has never been the 
same" since.

Correspondence from Dr. L.P from Orthopaedic Surgery Center 
in December 2000 indicates that the veteran reported that he 
injured his right elbow during basic training while trying to 
scale the monkey bars.  Dr. L.P. opined that the veteran's 
"symptoms are consistent with an injury of that kind and it 
is as likely as not that his current condition is the result 
of that in service injury."

Correspondence from Womack Army Medical Center in September 
2001 indicates that the veteran was not found in the system 
under his name or Social Security number.  No additional 
treatment records for the veteran were obtained.

At a September 2002 Decision Review Officer's hearing the 
veteran testified that he was first treated for a right elbow 
injury (fracture) when he was 14 (and that he would submit 
treatment records from that time). 

During an August 2003 travel Board hearing, the veteran 
related that he injured his right elbow as a child.  
Specifically, he stated that he broke his elbow and "there 
was nothing done about it then" so his arm grew "twisted."  
He indicated that he had been unable to find the treatment 
records from this injury; his doctors had all retired.  He 
also maintained that he aggravated a pre-existing right elbow 
disability during basic training.  He indicated that, 
following his discharge, his right elbow bothered him "off 
and on," but not to the point where he needed to see a 
doctor. 

September 2003 treatment records from Orthopaedic Surgery 
Center show the veteran has a right elbow disability, 
including loose bodies.
An August 2005 VA examination report notes the veteran's 
history of injury to his right elbow at age 14.  Thereafter, 
the veteran reported that he had intermittent problems with 
his right elbow.  Upon entrance into service in 1968, it was 
noted that the veteran had a valgus deformity of the elbow.  
No range of motion or other clinical findings were noted.  
During service, the veteran was seen with complaints of 
tenderness and swelling; X-rays revealed two loose bodies and 
some swelling.  Thereafter, the veteran was discharged from 
service for unfitness for duty.  He reported that between 
1968 and 1975, he continued to have intermittent swelling in 
his elbow; with rest the elbow got better and with use it 
became worse.  He was then working as a carpenter, and that 
type of work bothered his elbow.  He reported that up until 
1975, he thought he had full range of motion in the right 
elbow.  He underwent surgery in 1975, and was told that he 
would continue to have intermittent problems.  Following the 
surgery, he had complaints of stiffness and found that his 
range of motion was limited.  Currently, he wore a neoprene 
sleeve and took over-the-counter pain medication.  Upon 
examination, range of motion was from 20 degrees of extension 
to 120 degrees of flexion.  The veteran also complained of 
some numbness in his right hand.  X-rays revealed lateral 
epicondylitis with post-traumatic degenerative joint changes 
in the right elbow.  Following a review of the veteran's 
claims file, the VA examiner stated:

Clearly the veteran injured the right arm 
before entering the service.  The type of 
injury and the degree of disability were 
clearly not defined at the time of his 
induction by the induction examiners.  
From the medical record it is also clear 
that the veteran re-injured the elbow 
while he was in service.  This was an 
acute re-injury of the chronic situation.  
The veteran, according to history, 
improved following his discharge from 
service and had intermittent injuries 
following the discharge from the service, 
which resulted in the continuing problems 
of an intermittent type in the right 
elbow, which lead to the decision to do 
surgery in 1975.  Most of his problems 
date, according to the veteran, from his 
surgery in 1975, when he clearly stated 
that he had more problems with the arm 
with pain, stiffness, etc.  He has now 
developed posttraumatic arthritis in the 
arm.

In my opinion, the veteran had a 
preexisting injury to the right elbow, 
which was exacerbated acutely in service, 
which then improved.  He had recurrent 
exacerbations over time, which lead to 
the decision to do surgery, following 
which he had most of the problems that he 
has had at the present time.  In my 
opinion the veteran's preexisting 
condition was only acutely exacerbated by 
his service and was not chronically 
exacerbated.  I think that all of the 
problems that he has at the present time 
are related to the surgery in 1975 and 
that they would have occurred whether the 
[veteran] was in service or not.

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306(a).  A pre-
existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service connection for arthritis may be allowed on a 
presumptive basis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Here, a pre-existing right elbow disability (valgus deformity 
secondary to an old fracture) was noted when the veteran was 
examined for induction.  Consequently that removes from 
consideration the question of whether right elbow disability 
originated (was incurred) in service.  The veteran does not 
allege otherwise.  The remaining possible theory for 
establishing service connection in this case is aggravation.  

Regarding aggravation, it is noteworthy that to establish 
service connection on such basis it must be shown that the 
disability increased in severity during (as a result of 
events/injuries in) service.  See 38 C.F.R. § 3.306(b).  When 
the veteran was examined for enlistment, the pre-existing 
valgus deformity of the right elbow, status post-fracture, 
was not considered disabling.  Although the veteran was seen 
in July 1968 for loose bodies in the joint and marked 
effusion, he himself has stated that he had felt "a catch" 
in his right elbow ever since his initial injury at age 14.  
Moreover, he stated that his right arm was the same as it was 
prior to his military service.  The veteran's earliest 
documented post-service right elbow problems were in 1975, 
(more than seven years post-service).  At that time, he 
reported complaints of pain in his right elbow and occasional 
numbness in his right hand and indicated that he used a heavy 
hammer at work.  He underwent an arthrotomy.  The medical 
evidence of record notes that the veteran's right elbow 
disability has progressively worsened since this operation.  

The etiology of a disability (and increased disability) is a 
medical question that must be determined based on medical 
information and opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Medical evidence supporting the veteran's 
claim is essentially confined to records from Orthopaedic 
Surgery Center.  Specifically, a November 2000 treatment 
record notes findings of right elbow pain, lateral 
epicondylitis, severe osteoarthritis from an old fracture, 
and a small foreign body due to an injury in the Army in 
1969.  In a December 2000 opinion, the veteran's treating 
physician noted his history of a "monkey bar" injury during 
basic training, and opined that because the veteran's current 
symptoms were consistent with that type of injury, it was at 
least as likely as not that the veteran's current right elbow 
disability was the result of injury in service.  However, 
this opinion was rendered without review of the veteran's 
entire record (including his pre-service injury and post-
service problems documented in 1975).  Notably, the physician 
does not comment on the effect of intercurrent events (for 
example, using a heavy hammer at work following service) on 
the veteran's right elbow disability.  

The evidence against the veteran's claim is far stronger.  
The VA physician who performed the August 2005 VA examination 
discussed the veteran's right elbow condition since its 
inception prior to service.  Before reaching his conclusion, 
this physician noted in detail all of the pertinent evidence 
of record regarding the veteran's right elbow.  Following 
thorough consideration of the evidence of record and 
examination of the veteran, he provided the opinion that "the 
veteran had a preexisting injury to the right elbow, which 
was exacerbated acutely in service, which then improved.  He 
had recurrent exacerbations over time, which lead to the 
decision to do surgery, following which he had most of the 
problems that he has had at the present time."  He further 
opined that "the veteran's preexisting condition was only 
acutely exacerbated by his service and was not chronically 
exacerbated.  I think that all of the problems that he has at 
the present time are related to the surgery in 1975 and that 
they would have occurred whether the [veteran] was in service 
or not."  The VA physician also noted, "Most of his problems 
date, according to the veteran, from his surgery in 1975, 
when he clearly stated that he had more problems with the arm 
with pain, stiffness, etc.  He has now developed 
posttraumatic arthritis in the arm."

Thus, based on manifestations prior to, during, and 
subsequent to service, no increase in right elbow disability 
is shown, and service connection for such disability on the 
basis that it was aggravated by service is not warranted.

Finally, the Board notes that during a June 1982 VA 
examination, it was noted for the first time that the veteran 
was being treated for arthritis of the right elbow.  As right 
elbow arthritis was not manifested within the first post-
service year, service connection for such superimposed 
pathology on a presumptive basis is not warranted.  

The preponderance of the evidence is against the veteran's 
claim seeking service connection for a right elbow 
disability.  Generally, in decisions on claims for VA 
disability benefits, a veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule has no application.


ORDER

Service connection for a right elbow disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


